Arteaga v Adom Rental Transp., Inc. (2014 NY Slip Op 07115)





Arteaga v Adom Rental Transp., Inc.


2014 NY Slip Op 07115


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-04046
 (Index No. 8826/13)

[*1]Stanley Arteaga, appellant, 
vAdom Rental Transportation, Inc., et al., respondents.


Linda T. Ziatz, P.C., Forest Hills, N.Y., for appellant.
Baker, McEvoy, Morrissey & Moskovits, P.C., Brooklyn, N.Y. (Colin F. Morrissey of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Butler, J.), entered March 6, 2014, as denied his motion pursuant to CPLR 3215(f) for leave to enter a judgment on the issue of liability against the defendants upon their failure to appear or answer, and granted that branch of the defendants' cross motion which was pursuant to CPLR 3012(d) to compel the plaintiff to accept their late answer.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In light of the lack of prejudice to the plaintiff resulting from the defendants' short delays in answering the complaint, the lack of willfulness on the part of the defendants, the existence of a potentially meritorious defense, and the public policy favoring the resolution of cases on the merits, the Supreme Court providently exercised its discretion in denying the plaintiff's motion pursuant to CPLR 3215(f) for leave to enter a default judgment on the issue of liability against the defendants, and granting that branch of the defendants' cross motion which was pursuant to CPLR 3012(d) to compel the plaintiff to accept their late answer (see CPLR 2004, 3012[d]; Klein v Yeshiva M'kor Chaim, 116 AD3d 672; Schonfeld v Blue & White Food Prods. Corp., 29 AD3d 673, 674; Yonkers Rib House, Inc. v 1789 Cent. Park Corp., 19 AD3d 687, 688).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court